Citation Nr: 0015010	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder as 
the result of herbicide (Agent Orange) exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy as the result of herbicide (Agent Orange) 
exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  

INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of April 6, 
1995 and April 1, 1997, by the Philadelphia, Pennsylvania, 
Regional Office of the Department of Veterans Affairs (VA) 
which denied service connection for a liver disorder and 
peripheral neuropathy, respectively, claimed to have resulted 
from exposure to a herbicide (Agent Orange) in service.  The 
case is currently under the jurisdiction of the Roanoke, 
Virginia, Regional Office (RO).  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, none may be given a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  

After the appellate record was sent to the Board but before 
Board review was undertaken, the RO forwarded to the Board 
additional evidence submitted by the veteran through his 
representative for consideration in connection with his 
appeal.  Although this evidence is similar to the evidence 
reviewed by the RO prior to the last supplemental statement 
of the case, the evidence received at the Board includes 
records dated as late as February 1997, while the evidence 
reported in the last supplemental statement of the case 
includes no reports dated later than 1996.    

When evidence is received at the RO after the case has been 
transferred to the Board, the following section of 38 C.F.R. 
§ 19.37(b) (1999) is applicable:  

Evidence received after transfer of 
records to the Board of Veterans' Appeals.   
Additional evidence received by the agency 
of original jurisdiction after the records 
have been transferred to the Board of 
Veterans' Appeals for appellate 
consideration will be forwarded to the 
Board if it has a bearing on the appellate 
issue or issues.  The Board will then 
determine what action is required with 
respect to the additional evidence.  

The Board's determination with respect to the additional 
evidence is governed by Rule 1304 of its Rules of Practice 
(38 C.F.R. § 1304(c) (1999)), which states the following:  

(c)	Consideration of additional evidence 
by agency of original jurisdiction.  Any 
pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the provisions 
of this section, as well as any such 
evidence referred to the Board by the 
originating agency under § 19.37(b) of 
this chapter, must be referred to the 
agency of original jurisdiction for review 
and preparation of a Supplemental 
Statement of the Case unless this 
procedural right is waived by the 
appellant or representative or unless the 
Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.  

In the present case, since the veteran has not waived his 
right to have this additional material reviewed by the RO, 
the file must be returned to the RO for a determination 
whether such evidence warrants revision of the decision on 
his claim.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1. The RO should review the issues on 
appeal in light of all of the evidence of 
record, including the newly-received 
material not considered previously.  

2.  If the determination is unfavorable to 
the veteran as to either issue on appeal, 
the RO should prepare a supplemental 
statement of the case and both he and his 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice. The purpose of this 
remand is to ensure due process of law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


